PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,955
Filing Date: 3 May 2018
Appellant(s): Dahl, Eric



__________________
Kaitlin Hickey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 
Claims 1-20 are directed to a system, method, and product, which are each  \statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the   invention for analysis. Claims 8 and 15 are the corresponding system and product.  The claims are directed to the abstract idea of managing insurance contracts. Representative Claim 1 recites the following abstract steps: 
 
storing user insurance contract of a user in a first contract block of a contract blockchain such that the user insurance contract is distributedly stored in a plurality of storage devices located at a plurality of storage locations;

storing a user profile of the user in a first user profile block of the contract blockchain, the user profile including a plurality of user preferences;

accessing telematics data associated with the user; based upon the telematics data, generating a usage profile associated with the user, the usage profile including one or more usage characteristics;

associating the usage profile with the user profile;

storing the usage profile in a first usage profile block of the contract blockchain, receive a plurality of offers for insurance contracts from a plurality of insurance providers, wherein each of the plurality of offers includes a plurality of coverage options corresponding to one or more target usage characteristics; for each offer of the plurality of offers, compare the corresponding plurality of coverage options to the plurality of user preferences and compare the one or more target usage characteristics to the one or more usage characteristics associated with the user; automatically determine a desired offer from the plurality of offers based upon the comparison;

electronically update the user insurance contract based upon the desired offer, and

storing the updated user insurance contract in a second contract block of the contract blockchain such that the updated user insurance contract are automatically distributed across the plurality of storage devices; wherein the user insurance contract and the updated user insurance contract are distributed across the plurality of storage devices such that each storage device of the plurality of storage devices has a copy of the user insurance contract and the updated user insurance contract.

for each offer of the plurality of offers, compare the corresponding plurality of
coverage options to the plurality of user preferences and compare the one or more target usage
characteristics to the one or more usage characteristics associated with the user;

automatically determine a desired offer from the plurality of offers based upon the

storing the updated user insurance contract in a second contract block of the contract
blockchain such that the updated user insurance contract are automatically distributed across the plurality of storage devices; wherein the user insurance contract and the updated user insurance contract are across the plurality of storage devices such that each storage device of the plurality
of storage devices has a copy of the user insurance contract and the updated user insurance
contract.

(Step 2A-Prong 1).
  Limitations 1-9, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitation recites fundamental economic practices of automotive insurance.  Like computer memory the use of the blockchain does not preclude the limitations from reading on abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The additional elements beyond the abstract idea include  the processors, the telematics device and memory in form of blockchain.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. 
(Step 2A-Prong 2:  The additional claimed elements / integration into a practical application)
The issue is  are an additional elements integrate the judicial exception into a practical application if, inter alia, the  additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field vs merely using a these components  as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment. 
The additional elements are the processors, the telematic device and the blockchain memory.  The specification does not claim to have invented either the processor, the telematics device and/or the  cryptographic ledger. Moreover, there is no indication here that the immutable cryptographic ledger is being i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1,8, and 15 are directed to an abstract idea without a practical application.  
(Step 2B:  significantly more)  
The issue is whether claim 1 includes additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. 
Here, the additional elements are used as tools to implement the abstract idea without improving the elements, the additional elements process information but do so without an inventive concept. As an ordered combination, these elements recite no more than when they are considered individually.   Mere instructions to an exception using a generic computer components cannot provide an inventive concept.  The specification describe only generic functions, see  paragraphs  [074] [084] [086]. Moreover, Claim 1 does not recite, e.g., what hashing algorithm is used, how the managing server transmits and receives information, how the transaction ID is created, how the blockchain server stores or transmits information, how the elements transmit information,  how the managing server compares information, or how the hash values are created.   Thus, claims 1,8 and 15 are not patent eligible.  
 1-20 are not patent-eligible.
	
	
Response to Arguments
	 
 The applicant argues that the claims recite a specific and well-defined improvement to the technical field of information management, reciting  storing a user’s insurance contact “in a first contract block of a contract blockchain such that  the user insurance contract is distributedly stored in a plurality of storage devices located at a plurality of storage locations. The claimed updated user insurance contract is stored “in a second contract block of the contract blockchain such that the updated user insurance contract is automatically distributed across the plurality of storage devices.”  The applicant argument states that  “automated distribution of the updated information represents an improvement in security in the information management field”. The examiner is not persuaded that either under practical application test or the inventive step test this limitation renders the claim patent eligible.  As stated in the rejection, the blockchain was considered as an element beyond abstract idea. But the specification alleged no improvement to the blockchain nor any inventive step in the use of the blockchain  and its distributed blockchain ledger technology. 

The applicant also argues that   the claims recite the usage of telematics data to generate a usage profile

insurance contract offer. The examiner disagrees for the reasons set forth in the rejection namely this feature does by itself  integrate the abstract idea into a practical application as  the telematic device in is used for its intended purpose of collecting data and determining values, transmitting data, analyzing data, storing  data, receiving data, and providing results are well-understood, routine, and conventional functions previously known to the industry .


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found ina prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman, US Patent 10,664,917 in view of Leise, US Patent 10,872,381.

Wasserman teach the following  claim elements: As to claim 1, a computer system for managing insurance contracts, the computer system including at least one processor in communication with at least one memory device, the at least one processor programmed to: store user insurance contract of a user (col. 9, In 50+) in a first contract block of a contract blockchain such that the user insurance contract is distributedly stored in a plurality of storage devices located at a plurality of storage locations; store a user profile of the user (col. 10, 6+) in a first user profile block of the contract blockchain, the user profile including a plurality of user preferences ; access telematics data associated with the user (col. 10, 6+); based upon the telematics data, generate a usage profile associated with the user, the usage profile including one or more usage characteristics (col. 14, Ins. 4-14); associate the usage profile with the user profile (col. 14, Ins. 4-14); store the usage profile (col. 14, In 18) in a first usage profile block of the contract blockchain; receive a plurality of offers for insurance contracts from a plurality of insurance providers, wherein each of the plurality of offers includes a plurality of coverage options corresponding to one or more target usage characteristics (col. 19. Lns 26+); for each offer of the plurality of offers, compare the corresponding plurality of coverage options to the plurality of user preferences and compare the one or more target usage characteristics to the one or more usage characteristics associated with the user; automatically determine a desired offer from the plurality of offers based upon the comparison (col. 19, Ins 52-67){col. 22, In 65+); electronically update the user insurance contract based upon the desired offer(col. 19, Ins 52-67) (col. 23, In 60), 
 and store the updated user insurance contract in a second contract block (col, 23, In 60+) of the contract blockchain such that the updated user insurance contract are automatically distributed across the plurality of storage devices; wherein the user insurance contract and the updated user insurance contract are distributed across the plurality of storage devices such that each storage device of the plurality of storage devices has a copy of the user insurance contract and the updated user insurance contract.
Wasserman fails  of storing the user insurance contract of a user in a first contract block of a contract blockchain such that the user insurance contract is distributedly stored in a plurality of storage devices located at a plurality of storage locations;  storing the user profile of the user in a first user profile block of the contract blockchain, the user profile including a plurality of user preferences store the usage profile   in a first usage profile block of the contract blockchain store the updated user insurance contract in a second contract block of the contract blockchain such that the updated user insurance contract are automatically distributed across the plurality of storage devices; wherein the user insurance contract and the updated user insurance contract are distributed across the plurality of 
Waserman does teach of storing the date on one or more insurance servers (col.19, In 37+)(col. 20, In 65) but fails to teach the use of his method on a blockchain/smart contracts. Leise provides this teaching by teaching the use of the blockchain and smart contracts in the insurance industry, see (Leise col. 2, In 13+), including the following basic blockchain steps, storing a user insurance contract of a user in a first contract block of a contract blockchain such that the user insurance contract is distributedly stored in a plurality of storage devices located at a plurality of storage locations, Leise (col 6, In 33+)(col 5, In 18+); storing a user profile of the user, see Leise (col. 10, 6+), in a first user profile block of the contract blockchain, storing an updated user insurance contract in a second contract block, see Leise (col, 23, In 60+), of the contract blockchain such that an updated user insurance contract are automatically distributed across the plurality of storage devices, see Leise (col. 12, 55+); wherein an user insurance contract and an updated user insurance contract are distributed across the plurality of storage devices such that each storage device of the plurality of storage devices has a copy of the user insurance contract and an updated user insurance contract, see Leise (col. 12, In 55+), storing an updated user ainsurance contract in a second contract block of the contract blockchain such that the updated user insurance contract are automatically distributed across the plurality of storage devices (col. 12, In 55+);
wherein a user insurance contract and the updated user insurance contract are distributed across the plurality of storage devices such that each storage device of the plurality of storage devices has a copy of the user insurance contract and the updated user insurance contract (col. 9, In 23+)

It would have been obvious to one skilled in the art at the time to combine the references, deploying the claimed method on the blockchain. The advantages of blockchains and smart contract are well known, providing a network that replaces the human intermediary with an automated system that 

As to claim 2, the computer system of Claim 1, wherein the at least one processor is further programmed to: determine a device identifier of a user computer device associated with the user;
embed the device identifier into the user profile; access the telematics data generated by the user computer device; and store the telematics data in at least one of the first user profile block and the first usage profile bloc, see Wasserman (col. 19, Ins 52-67){col. 22, In 65+).

As to claim 3, the computer system of Claim 2, wherein the at least one processois further programmed to: communicatively couple to the user computer device; and retrieve the telematics data from the user computer device, see Wasserman (col. 22, In 65+).

As to claim 4, the computer system of Claim 1, wherein the at least one processor is further programmed to determine a device identifier of a vehicle computer device of a vehicle associated with

the user; embed the device identifier into the user profile; access the telematics data generated by the vehicle computer device; and



As to claim 5, the computer system of Claim 4, wherein the at least one processor is further programmed to: communicatively couple to the vehicle computer device; and retrieve the telematics data from the vehicle computer device, see (col. 22, In 65+).

As to claim 6, the computer system of Claim 4, wherein the telematics data includes at least one of speed data, acceleration data, braking data, location data, route data, navigation data, distance data, timing data, and duration data, and wherein the at least one

processor is further programmed to analyze the telematics data according to a plurality of usage identification rules to determine the one or more usage characteristics, see Wasserman (col. 11, In 14).

As to claim 7, the computer system of Claim 1, wherein the

telematics data includes first telematics data, and wherein the at least one processor is further programmed to: access second telematics data, the second telematics data generated after the first telematics data; update one or more usage characteristics of the usage profile based upon the second telematics data; and store the updated usage profile including the updated one or more usage characteristics, see Wasserman (cl. 11, In 34). Wasserman fail to tech in a second usage profile block of the contract blockchain. Leise’s teaching cited in claim 1 and it would be obvious to combine for the same reasons as that of claim 1.

Claims 8-14 are directed to the apparatus commensurate in scope with the method of 1-7 and  Claims 15-20  are directed to the computer readable medium commensurate in scope with the method. Accordingly, claims 8-20 are rejected based on the same relevant section cited above. 
Response to Arguments
The applicant argues that the reference fails to teach “for each of the plurality of offers, comparing coverage options of the offer to the user preferences, and comparing target usage characteristics to the usage characteristics of the user” 

The examiner disagree. This feature is taught by Wassermen (col. 19, lns. 6-19). At step 304, additional insurance terms and conditions may be selected by the driver, offered by an insurance, or automatically determined by one or more components in a personalized insurance system 200. Such additional insurance terms and conditions may include the effective coverage dates, times, and locations, types of coverage, coverage limits, deductible amounts, and any other required or optional insurance parameters that may be included as a binding part of an insurance offer or and policy. In some cases, a personalized insurance software application 235 executing on a mobile device 215 or 230, on a vehicle-based device, or on a user's personal computer or other device, may provide a user interface to a allow an existing or potential insurance customer to select various insurance terms and conditions, including the vehicle usage-based parameters described in step 304 and the additional insurance policy parameters of step 305. In some cases, a personalized insurance software application 235 executing on a mobile device 215 or 230, on a vehicle-based device, or on a user's personal computer or other device, may provide a user interface to a allow an existing or potential insurance customer to select various insurance terms and conditions, including the vehicle usage-based parameters described in step 304 and the additional insurance policy parameters of step 305. In other examples, insurance servers 250 of and may transmit those offers to drivers via vehicle-based systems 210 and 220, mobile devices 215 and 230, or other computing devices. In some examples, personalized insurance offers may be transmitted to users just before, during, or just after a driving trip or parking a vehicle, allowing the users to obtain insurance coverage in real-time or near real-time.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Richard Weisberger
/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698            

/Vincent Millin/
Appeal conference Specialist                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.